Citation Nr: 0706813	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to March 1982 and from May 1984 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating action.  

The veteran's Substantive Appeal, filed in January 2004, 
requested a hearing before the Board.  However, in December 
2006 she submitted a letter to the Board withdrawing her 
request for hearing and requesting adjudication of the appeal 
based on the existing record.  Her hearing request is 
accordingly deemed to be waived.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have a diagnosis of PTSD that 
is based on any verified stressor or other verifiable event 
including claimed physical assault during her period of 
active service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In February 2002, prior to the issuance of the rating 
decision on appeal, the RO sent the veteran a notice letter 
informing her that to establish entitlement to service 
connection for a disability the evidence must show three 
things: an injury in military service, or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  

A separate RO letter in February 2002 advised the veteran of 
the special that police reports, lay witness statements, o 
provide records such as police reports of the alleged 
incidents, or statements from persons with whom the veteran 
had discussed the in-service assault that she cites as a 
"stressor" causing her claimed PTSD.  

Special development is required when, as here, a PTSD claim 
is based on stressor of alleged physical or sexual assault.  
See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 
12 Vet. App. 272 (1999); M21-1, Part III, para. 5.14d; 38 
C.F.R. § 3.304(f)(3).  

In this case, the RO sent the veteran a separate letter in 
February 2002 that advised the veteran of the evidence 
acceptable toward demonstrating such a stressor.  The veteran 
was afforded time to respond before the RO issued the 
December 2002 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

In March 2006, during the pendency of this appeal, the RO 
sent the veteran a letter that satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2006 letter advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The March 2006 listed the evidence newly received by VA and 
asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The March 2006 letter specifically asked the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.   If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

After the March 2006 notice letter, which completed VA's 
requirements under VCAA and cured any defects in previous 
letters, the veteran had an opportunity to respond prior to 
the issue of the June 2006 Supplemental Statement of the Case 
(SSOC).  

In September 2006 the RO sent a letter to the veteran 
advising her that the file was being forwarded to the Board 
for appellate review, but that she could still submit 
evidence for inclusion into the record directly to the Board.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

The veteran has not informed VA of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the February 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  The March 2006 
letter discussed the fourth and fifth Dingess elements 
(degree of disability, and effective date pertaining to the 
disability).  

There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records, have been associated with 
the claims file.  The veteran's Social Security 
Administration disability file has also been obtained and 
considered by both the RO and the Board.  

The veteran has identified no VA or non-VA medical providers 
that may have existing evidence relevant to the claim.  

The veteran initially requested a hearing before the Board, 
but she cancelled that request in writing and asked the Board 
to adjudicate the appeal based on the evidence of record.  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim of service connection 
for PTSD.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  


Diagnosis

A VA outpatient treatment note dated in July 1999 shows 
complaint of depression over memory loss, causing problems 
with job performance and home life.  The clinician's 
impression was that of depression, causing or caused by 
memory loss.  

The veteran's VA primary care physician referred the veteran 
for a VA psychiatric assessment in September 1999.  The 
veteran was thereupon examined by a VA psychiatrist, who 
diagnosed chronic and severe major depressive disorder and 
chronic pain disorder associated with both psychological 
factors and general medical condition.  

The veteran had a non-VA psychological assessment in October 
1999 in support of her application for Social Security 
disability benefits.  The diagnosis was that of depression 
and cognitive disorder, without evidence of significant 
memory problems.  

A VA psychiatrist in November 1999 diagnosed major depressive 
disorder and chronic pain syndrome, with significant 
stressors in the form of medical concerns and chronic pain.  

The VA outpatient mental health notes in February 2000 and 
March 2000 state an impression of major depressive disorder, 
and severe depression contributing to the veteran's somatic 
complaints.

A VA psychiatric note in November 2000 asserts that the 
veteran exhibited "almost PTSD-like" symptoms.  

Another VA note dated in February 2001 states that the 
veteran reported for the first time that she had been raped 
during basic training and that she was considering changing 
the veteran's diagnosis to PTSD.  

A VA doctor wrote a letter in May 2001 stating that the 
veteran's diagnosis of major depression had changed to 
include a diagnosis of PTSD.  

A VA outpatient note in September 2001 states that the 
veteran was being followed for diagnosed PTSD due to in-
service sexual trauma; the current assessment was that of 
PTSD with severe depression, anger, and somatic sequelae.  

The veteran had a VA-contracted psychiatric examination in 
November 2002.  The examiner diagnosed PTSD due to sexual 
assault in service and recurrent major depression secondary 
to the PTSD.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).   


Stressor

The veteran claims, as her in-service stressor, that she was 
sexually assaulted in October 1983 during basic training by 
two masked men.  She informed her mother (since deceased) of 
the assault, but nobody else.  After the assault, she was 
traumatized during basic training by two drill sergeants who 
were nasty, mean and inconsiderate.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran "engaged in combat with the enemy."  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  The 
Board is required to "make specific findings of fact as to 
whether or not the claimed stressor is related to such 
combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

In this case, the Board finds that there is no evidence that 
the veteran served in combat or that she asserted having 
served in combat.  The Board therefore finds that the claimed 
stressors cannot be related to combat with the enemy.  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  

There is nothing in the service records that would serve to 
corroborate the veteran's claimed sexual assault during her 
period of active duty.  The service medical record shows no 
indication of any psychiatric complaints or findings during 
service, and her service personnel record is remarkable only 
in that she was dismissed from her Army Reserve unit in April 
1985 for frequent unexcused absences and transferred to the 
Individual Ready Reserve (IRR) for the remainder of her 
service obligation.  

When a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and, statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.   
38 C.F.R. § 30304(f)(3).  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for transfer to another military duty assignment; 
deterioration in work performance; panic attacks, or anxiety 
without an identifiable cause; or, unexplained economic or 
social behavior changes.  Id.  

In this case, the veteran's file includes a statement from 
her sister, dated in March 2003, asserting that the veteran 
had exhibited markedly different behavior after basic 
training, to include sadness, social isolation and crying.  
The veteran did not inform Y.A. of the in-service assault 
until several months after their mother's death in 2000.  

A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the sister's lay 
statement is competent to describe the veteran's observed 
demeanor before and after basic training and constitutes 
credible evidence toward the occurrence of the stressful 
event.  

However, the Board finds that the sister's statement, alone, 
cannot serve to corroborate the claimed stressor.  It does 
not assert that the veteran reported at the time that she had 
been physically assaulted; in fact, the veteran did not 
inform her sister of the incident until 2000, even though 
Y.A. was the veteran's "best friend" and there were "no 
secrets" between them.  

The Board cannot accept the sister's retrospective account of 
a subjective change in the veteran's behavior, unsupported by 
any other evidence, as adequate documentation of a stressful 
event many years previously.  

The veteran's husband submitted a statement in March 2003 
asserting that the veteran did not inform him of the assault 
until October 2002; however, based on his observation of the 
veteran over the previous 18 years, her behavior has been 
consistent with such trauma.  

The Board finds that the husband's statement is competent 
evidence of the veteran's observed behavior since they met.  
However, the veteran apparently did not meet her husband 
until some time after basic training, and the husband 
accordingly cannot provide firsthand commentary on the 
veteran's observed behavior before and after basic training.  

The Board also notes that the veteran specifically denied any 
history of sexual assault during psychiatric examinations in 
September 1999, November 1999, and November 2000.  

It was not until February 2001 that the veteran reported 
having been sexual assaulted during service, an event that 
she had previously specifically denied on multiple occasions.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The 
Board finds that the veteran's inconsistent statements to 
medical examiners weigh against the claimed stressor.  

The veteran has presented very detailed and consistent 
accounts of the claimed sexual assault.  However, the Board 
is not required to accept a veteran's uncorroborated account 
of his or her active service experiences.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  

Indeed, the Board may not accept a veteran's uncorroborated 
account of his or her in-service stressor as evidence 
supporting a claim for PTSD if the claimed stressor is not 
related to combat.  See Moreau, Dizoglio, West, Zarycki, 
above.  

The Board notes that VA physicians have accepted the 
veteran's account of the sexual assault.  However, the 
existence of an event alleged as a "stressor" that caused 
PTSD, although not the adequacy of the event to cause PTSD, 
is an adjudicative, not a medical, determination.  Zarycki, 6 
Vet. App. at 97-8.  

Further, a medical professional's opinion based on a post-
service examination of a veteran is not competent evidence 
that an in-service stressor occurred.  Cohen, 10 Vet. App. at 
145; Moreau, 9 Vet. at 395-96.  Credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau, 9 Vet. App. at 396.

Accordingly, the only objective evidence to corroborate the 
stressor is the statement of the veteran's own sister.  As 
noted, that statement is credible in part as to her personal 
observations, but is not adequate standing alone to 
corroborate the claimed event.  

The Board therefore finds that the veteran's stressor is not 
verified through objective evidence.  In making this 
determination, the Board is not asserting that the event did 
not occur as the veteran reports; the Board simply finds that 
the event is not documented by objective evidence as required 
under the statutes and regulations administered by VA.  


Nexus

Since there is no verified in-service stressor, it follows 
that there can be no medical evidence of nexus between such a 
stressor and the veteran's diagnosed PTSD.  

The veteran's VA psychiatrists have made diagnostic findings 
that the veteran's PTSD is due to sexual assault in service.  
However, just because a physician or other health care 
professional has accepted an appellant's description of his 
active duty experience as credible and diagnosed PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board finds that in this case the veteran's current 
symptoms appear to be consistent with a history of sexual 
assault, but there is simply no competent objective evidence 
that such an assault occurred during the veteran's military 
service.  Without objective evidence of an in-service 
stressor, service connection for claimed PTSD cannot be 
granted.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


